EichakdsoN, Judge:
Plaintiffs move imder Rule 14.7 for an order suspending the actions enumerated in an attached Schedule pending the final determination of F. B. Vandegrift & Co., Inc. v. United States, protest 66/1426; and the motion is not opposed by the defendant. Plaintiffs’ motion is disposed of as follows:
As to the actions enumerated in the attached Schedule identified with the prefix (A), the motion and the said actions are dismissed for prematurity 'by reason of the fact that in contravention of 19 U.S.C.A., section 1503(a) (section 503(a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953) liquidation of the subject entries was not made upon a final appraised value, and as such, is void, liquidation in each instance having taken place within 60 days of the date of the appraiser’s report. See United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936), and other oases cited in Memorandum to Accompany Order in Lamb-Weston, Inc. v. United States, protest 69/38803, C.D. 4301, decided December 1, 1971. It is the duty of the regional commissioner of customs or the district director of customs, as the case may be, to liquidate the involved entries in the maimer provided for by law so that plaintiffs may file a valid protest against said entries if they be so advised.
As to the actions enumerated in the said Schedule identified with the prefix (B), the motion is denied. The court’s examination of the entry papers in F. B. Vandegrift & Co., Inc. v. United States, supra, discloses that both entries which are the subject of the protest underlying that action were likewise liquidated upon a value other than a final appraised value in contravention of section 1503(a), liquidation of each entry having also taken place within 60 days of the date of the appraiser’s report, thus rendering the liquidation of said entries void. Since protest 66/1426 is premature by reason of the nullity of *439the liquidations on which it is based, no valid actions may properly be suspended under said protest action.
Schedule of Actions
Court No. Title (Plaintiff v. U.S.)
(B) 67/5190_ Max Eckardt & Sons
(B) 67/75358_
(A) 67/89552_
(B) 68/2437_
(B) 68/6298_
(A) 68/34645_
(A) 68/36950_
(A) 68/36951_
(B) 69/13716_
(A) 68/38479_ Advance Imports Inc.'
(A) 68/61822_ Alex W. Block & Co. Inc.
(B) 67/49423_ F.W. Woolworth
(B) 69/47320_
(B) 68/27790_ Mirostar Products Inc.
(A) 69/6675_
(B) 67/85058_ W.T. Grant Co.
(A) 68/25626_